Citation Nr: 1046708	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1979 to June 1995.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for migraines and assigned an 
initial 10 percent rating for the disability.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the Veteran's rating 
should be "staged" to compensate her for times since the 
effective date of her award when her disability may have been 
more severe than at others).  She appealed for a higher initial 
rating.  



FINDING OF FACT

The Veteran's migraines are manifested by characteristic 
prostrating attacks that occurred an average of once a month over 
the last several months, but not very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.



CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating, but no 
higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
January 2007 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and what 
evidence the VA would attempt to obtain on her behalf.  The 
January 2007 letter also provided the Veteran with information 
concerning the evaluation and effective date that could be 
assigned should her claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  Her STRs and post-
service VA and private treatment records have been obtained.  The 
RO contacted the Social Security Administration (SSA) and was 
informed that the SSA did not have any records pertaining to the 
Veteran.  The Board does not have notice of any additional 
relevant evidence that is available but has not been obtained.  
She was afforded VA examinations for her migraines in June 2007 
and in August 2009.  The reports of those examinations contain 
all findings needed to properly evaluate her disability.  
38 C.F.R. § 4.2.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  The 
assignment of a particular Diagnostic Code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Diagnostic Codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that in July 2007 the Veteran expressed 
disagreement with the June 2007 rating decision that granted her 
service connection for her migraines.  As such, the Veteran has 
appealed the initial evaluation assigned and the severity of her 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present.  See 
Fenderson, 12 Vet. App. at 119.

The Veteran's migraines are currently rated as 10 percent 
disabling under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  
Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months are rated 
10 percent disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

At her recent August 2009 VA examination, the Veteran stated that 
she experiences a migraine at least once a month, and each 
migraine will last 2-3 days.  The Veteran also submitted several 
lay statements indicating that she receives 1-2 migraines per 
month.  Recent VA outpatient treatment records confirm that the 
Veteran has experienced approximately one migraine per month 
throughout her appeal.  As such, a 30 percent disability rating 
is justified for the Veteran's migraines.  

A higher rating of 50 percent is not warranted, however, as that 
rating requires evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  These symptoms were not documented in the VA 
examination reports, and have not been documented in the 
remaining medical or lay evidence.  Specifically, at her recent 
August 2009 VA examination, she stated that she was 
then currently employed.  The Veteran indicated that she had 
missed 2-3 days of work in the last 12 months due to her service-
connected migraines.  This does not demonstrate that the 
Veteran's migraines cause her severe economic inadaptability.  
Therefore, the Veteran is not entitled to a higher disability 
rating of 50 percent for her migraines.

The Board has considered the application of the remaining 
Diagnostic Codes under the current version of the regulation in 
an effort to determine whether a higher rating may be warranted 
for the Veteran's migraines, but finds none are raised by the 
medical evidence.  

While the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's migraines have 
remained constant throughout the appeal period.  12 Vet. App. at 
119.  In sum, the weight of the credible evidence demonstrates 
that the Veteran's migraines warrant a disability rating no 
higher than 30 percent.  

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

Here, there is no doubting the Veteran's symptoms cause 
impairment in her occupational functioning and capacity.  But the 
extent of her impairment is adequately contemplated by the rating 
criteria, which reasonably describe the effects of her 
disability.  According to 38 C.F.R. § 4.1, generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, as the Court reiterated in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the disability 
rating, itself, is recognition that industrial capabilities are 
impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All of 
the evaluation and treatment she has received for her migraines 
has been on an outpatient basis, not as an inpatient.  During her 
recent August 2009 VA examination, she stated that she was 
then currently employed.  The Veteran indicated that she had 
missed 2-3 days of work in the last 12 months due to her service-
connected migraines.  This level of occupational and other 
impairment in her daily living is contemplated by the 30 percent 
schedular rating she already has.  So extra-schedular 
consideration is not warranted in this circumstance.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial disability rating of 30 percent, but no higher, for 
the Veteran's migraine headaches is granted, subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


